John G. Roberts, Jr.: We'll now hear argument in Lincoln Property v. Roche. Mr. Frederick.
David C. Frederick: Thank you, Mr. Chief Justice, and may it please the Court-- This is a routine diversity case that went seriously awry in the court of appeals. The original defendants in... named in the complaint, Petitioners State of Wisconsin Investment Board, which I'll refer to as SWIB, and Lincoln Property Company, are completely proper and diverse parties. SWIB owned the apartment complex, and Lincoln managed it through agents. The fourth circuit, nonetheless, embarked on a search for affiliates of Lincoln that it thought would be more appropriate party defendants, what the court deemed, quote, "real parties in interest". The fourth circuit's holdings are fundamentally flawed, in two respects. First, because the named defendants are proper parties, the court erred in holding that Lincoln had not carried its burden of proof by failing to establish that some non named putative defendants might possibly destroy complete diversity, and that the remedy for such a possibility was dismissal of the action from Federal court. Second, the court erroneously engrafted a, quote, "very close nexus" requirement onto the test for require... for determining the citizenship of a limited partnership. Now, with respect to the first issue, a number of black letter legal principles govern a court's consideration of non named parties. Let's start with the statutory text. The diversity statute, at section 1332(a), talks about civil actions, and a "civil action" is defined as the naming of a plaintiff and a defendant. A civil action does not encompass those that are not named in the lawsuit. That language is tracked in the removal statute, section 1441(a), which also speaks of civil actions, and in... mirrored in 1441(b), which says that a defendant may remove, where it is properly joined and served.
David H. Souter: Well, I thought (b) simply enacted a special necessary condition when you had a local defendant. I thought it was not an eligibility provision. I thought it was a limitation provision.
David C. Frederick: It is, Justice Souter, but what... my argument is that that language, properly joined and served, simply tracks the civil action requirement under the original diversity statute, as well as the removal provision of 1441(a). But what the court--
David H. Souter: Well, it's consistent with it, but I... it seems to me that it's a bit of a stretch to say that anyone who is properly joined and served, at least in a formal sense, is, therefore, the only person who may be considered in a... in a diversity inquiry.
David C. Frederick: --What the court of appeals did, and where we think it got off track, was it took the... to... the phrase "parties in interest", and it... and it took cases from this Court that have used the phrase "real parties in interest" to determine what are proper party plaintiffs, and it used that concept on the defendant's side of the ledger. And none of the cases from this Court talk about "real parties in interest" as being defendants. The explanation given by the court for doing it on the plaintiff's side is to ensure that a defendant is not going to be subjected to multiple suits. But there are many purposes--
John G. Roberts, Jr.: So, I take it your answer to Justice Souter is yes. In other words, if the mistake that the court made was relying on 1441(b), it was a similar mistake for you, in your opening brief, to put such weight on that language in 1441(b).
David C. Frederick: --Our position, Your Honor, is that the phrase "parties in interest"... we were seeking to find out where the court could have applied that phraseology on the defendant's side. And the only place that we could find, in the statutes or the rules, was in 1441(b) and the explanation for removal, that we were not a "proper party in interest". And that's why we focused--
Ruth Bader Ginsburg: Mr. Frederick, what about cases where a plaintiff sues two defendants... one is diverse, and the other is not diverse... and there is a motion by the defendants to dismiss for want of diversity? The plaintiff then says, "Oh, but only one of those defendants is the "real party whatever", and I can drop the other one, because the other one is not the "real party in interest"? " Now, that's a situation where courts, even if this court has never had that problem, have said, "If the second defendant, the non diverse defendant, is a "real party", you can't get rid of the case that way, but if it's not... if it's not, you can keep the... just drop it and keep the case going against the "real party in interest". " There are such cases.
David C. Frederick: --There are, Justice Ginsburg. And the analysis goes to whether or not... how far along in the proceeding the litigation has occurred before the plaintiff makes that choice. Of course, a plaintiff can voluntarily drop defendants, without any consequences, and the courts have fairly uniformly held that it... that it is no jurisdictional bar for a plaintiff to drop a non diverse defendant in order to ensure that diversity would be present. Had this complaint been brought in Federal court, there is no doubt that the court would have had original jurisdiction, because, on the face of the complaint, the two named defendants were completely diverse.
Ruth Bader Ginsburg: Ah, but the plaintiff said, "This is a complicated real estate business, and I want to discover whether there is... whether the 'true defendant' is a Virginia citizen, as I am. " So, on the face of it, it looks like there's complete diversity, but, in fact, the diverse defendant is hiding the "real party". I think that's the position that the plaintiff was taking.
David C. Frederick: And that position is incorrect, both as a factual matter and as a legal matter. As a factual matter, Lincoln is a completely proper party. Its name is on the lease. It was the employer of Mr. Roche, who was one of the plaintiffs in the suit. It issued the mold policies that are at issue in the case. All of its advertising is alleged to have been fraudulent in the original complaint. And it was the director and manager of the agents whose acts were alleged to have been negligent here. There's--
Ruth Bader Ginsburg: The plaintiff--
David C. Frederick: --no question--
Ruth Bader Ginsburg: --the plaintiff points to two offices of the defendant, who's... the defendant is described by defendant as a Texas corporation... but there was one witness... Chaney, was it +/? who said that Lincoln is not a corporation. It is a partnership. No corporate board.
David C. Frederick: --Well, Mr. Chaney's testimony has to be viewed in contact... in context, Justice Ginsburg. He was not called as a 30(b)(6) witness as a corporate... for a corporate form and structure. The testimony that was being elicited was to see whether Lincoln had other entities and ownership of properties in Virginia so that they could attempt to prove that there was a problem that the parent company, Lincoln Property Company, knew about. There was a high degree of imprecision in the deposition questions, and it's fairly clear, I think, that the lawyer and the witness did not understand what each other were talking about. Yet in the discovery process, not a single question was presented that would get at the organizational structure of Lincoln. There was not any attempt to get behind the management documents between SWIB and Lincoln Property. It was one very small snippet of a deposition which has been taken out of context and, we would submit, blown out of proportion by the respondents in their submissions in this case.
Ruth Bader Ginsburg: Well, they thought they got closer with a witness named Franzen, who was a Virginia resident, and who also described Lincoln as a partnership, and himself as a partner.
David C. Frederick: Well, Justice Ginsburg, as the Real Estate Roundtable brief demonstrates, and is unrebutted, the real estate industry operates through many very complicated structures for perfectly legitimate finance and tax related reasons. And Mr. Franzen is a partner in some deals, but the testimony that was provided in a declaration... and it is appended to our reply brief... demonstrates that Mr. Franzen was not a partner in any deal that had anything to do with the Westfield Village Apartments. But what the court of appeals did was, it erected a burden of proof that said that the defendant has to prove a negative, that there is not some affiliate corporation out there that is a citizen of the Commonwealth that would be existing to destroy diversity. And that type of burden, to prove a negative, has never been authorized in this court's cases. Rather, what this court's cases have held is that, as the masters of their complaint, plaintiffs have an opportunity to plead whichever defendants they want to try to prove their allegations against. If they want to try to prove Federal claims, this court has held that that kind of case can be removed. If it wants to plead around Federal claims, this court's cases have said that that would be respected, as well.
John G. Roberts, Jr.: Mr. Frederick, earlier you made the point that Lincoln was a proper "real party in interest". I take it that's not critical to your position. Your argument would be the same if they weren't a real party in interest, wouldn't it?
David C. Frederick: Well, we don't think, Justice... Mr. Chief Justice, that the "real party in interest" analysis even applies on the defendant's side, but it is... it would not apply to this extent. It's not for the courts, once they have a proper defendant, to be searching outside the record for possible jurisdictional spoilers once jurisdiction has been established. And this court's cases--
John G. Roberts, Jr.: But if they... if they don't have a proper defendant, they should do that?
David C. Frederick: --If they do... if there is no proper defendant, then I think--
John G. Roberts, Jr.: I presume, then--
David C. Frederick: --That's correct. It--
John G. Roberts, Jr.: --that the plaintiff loses, not that you get to have the court find the proper defendant for the plaintiff.
David C. Frederick: --That's correct. It would be a 12(b)(6) motion to dismiss, where there is no defendant who would liable to the plaintiff. But what the court of appeals did here was, it imposed an obligation on the defendants that, in effect, confuses the obligations that are in Federal Rule of Civil Procedure 19, which looks at whether there are necessary or indispensable parties. And what the court did was, in effect, to take an unnamed affiliated entity to Lincoln and treat it as the--
John Paul Stevens: Mr. Frederick--
David C. Frederick: --functional equivalent of an--
John Paul Stevens: --will you just clarify one thing for me? Did the defendant ever take the position in this litigation, in discovery or anywhere along the line, that they sued their own defendant?
David C. Frederick: --No. In fact, in their answer, Justice Stevens, they admitted that they were the manager of the apartment, that they had run it through their agents. They acknowledged that it was their policies that were in effect. There wouldn't have been a basis that would have survived rule 11 that would have given Lincoln Property Company a basis on which not to defend the lawsuit. And so, to that extent, we think it's quite clear that they are a proper party defendant. We've always taken the position that if we are found liable, we would pay a judgment. The issue is that we don't think we're liable, because we think that the allegations in the complaint are completely baseless. And that's what the district court found when it held, on summary judgment, that there was not a dispute of fact as to the core allegations of the complaint. Returning to the point I was trying to make about rule 19, there is a mechanism for the courts to consider whether there are indispensable parties. And what the court did here was to take a rule 19 kind of inquiry... Is a non named defendant really an indispensable party, such that dismissal of the action is warranted +/? and to engraft that onto a jurisdictional inquiry. But the reason why we have the Rules of Civil Procedure is, of course, to follow them. And what the fourth circuit did here was, it took that kind of analysis, but it didn't follow the standards that the courts have set out for applying rule 19 properly.
Ruth Bader Ginsburg: Well, plaintiff certainly wouldn't want to say there's an indispensable party missing, I take it, because then that would put the plaintiff out of court. The plaintiff is arguing that there's another defendant who should be in here.
David C. Frederick: And, Justice Ginsburg, they never sought to name or join that other possible defendant. They never brought a joinder motion. They never even conducted discovery as to whether or not there was another possible defendant that might be affiliated. And their theory of liability made it unnecessary, because their theory of liability was that Lincoln Property Company, the parent, is responsible for all the acts of its agents. And had they really wanted to be in Federal court, they could have found plenty of Virginia citizens that they could have sued. They could have sued the plumber, they could have sued the installer of a... heating and air conditioning equipment, they could have sued the general contractors. There are a lot of people they could have sued if they were that intent on staying in Federal court. But, instead, they made a tactical choice to sue the deepest pockets. And the deepest pockets happened to be out of State citizens that have a right under the statutes to remove the case.
Ruth Bader Ginsburg: And because you represent the removing defendant, it is true, is it not, that the removing defendant has the burden of showing that proper diversity exists?
David C. Frederick: And we readily satisfied that, both on the face of the complaint, which identified Lincoln Property Company as a Texas corporation, and in the remand notice, which identified its principal place of business as Texas. Even the court of appeals had no problem calling it a "Texas parent", because the corporation documents, which are part of the record, amply demonstrated that Lincoln Property Company is, in fact, a Texas corporation and satisfies those requisites under the diversity jurisdiction provision. The... instead, what the fourth circuit has done is to erect a standardless forum that will increase litigation over jurisdiction by inviting courts to make inquiry about parties and entities that are not named in the lawsuit, solely for the purpose of determining whether or not there are jurisdictional spoilers.
John G. Roberts, Jr.: What... I know you contend that's not the case, but let's say there is a in State subsidiary that's completely responsible for all the challenged actions, and the in State plaintiff sues an... only the out of State parent. What happens in that case?
David C. Frederick: Well, what the ninth circuit, in a... in an opinion by then Judge Kennedy that we have cited, called Simpson... said you respect the plaintiff's allegations. If the plaintiff wants to sue the parent, and the parent is an out of State corporation, the plaintiff is the master of the complaint. And, in the Simpson case, the ninth circuit held that it was completely proper to remain in Federal court, even though it was obvious to all that there was a subsidiary that was an in State subsidiary that, if it had been sued, would be non diverse. So, we think that's the proper answer, Mr. Chief Justice. Now, if I could turn to the second issue that we have prevented... presented, that concerns how one would treat EQR, which is the management agent of Lincoln Property Company. We read the fourth circuit's opinion as engrafting onto this Court's test in the Carden case an additional requirement that, in addition to the citizens of--
Ruth Bader Ginsburg: Mr. Frederick, would you clarify one thing for me? I don't know how we even get to the second question, about partnership. If you're right that Lincoln is a corporation... it's a Texas corporation, with its principal place of business in Texas, end of case; it's the only named defendant... so, how do we get to something about a partnership?
David C. Frederick: --If you agree with us on question one, Justice Ginsburg, reversal is the appropriate disposition, and the Court need not reach question two. We would submit, however, that, because the error is so egregious and leads to the difficulties that have been outlined by the Real Estate Roundtable for nationwide business entities, that the Court certainly ought to say that this was error, as well, or at least to vacate that part of the judgment, as well. And the reason is, in the Carden case, what the Court held was that the--
Ruth Bader Ginsburg: Well, I don't understand it. We wouldn't vacate the judgment in part. If we reversed,--
David C. Frederick: --No, but you--
Ruth Bader Ginsburg: --that's the end of it.
David C. Frederick: --expressed disapproval with this very close nexus standard by which the fourth circuit attempted to engraft onto the normal citizenship rules for a limited partnership the notion that its citizenship could be deemed, if its activities had a very close nexus with the State... and I'm referring now to the passage, Justice Ginsburg, that's at pages 16(a) to 17(a) of the petition appendix. There are four page... four sentences on those two pages that capture the error of the fourth circuit. And, just below the bottom, it says... it says, "The real party in interest owns land and operates a substantial part of its business in Virginia, thus establishing a very close nexus with the Commonwealth. "
Ruth Bader Ginsburg: Yes, but, Mr. Frederick, before that... you know, read back... the court... the fourth circuit has said, "It appears that the real and substantial party in interest is this Virginia subsidiary, be it a partnership, be it a corporation. " So, it's... the thing about nexus is not self standing. The court is positing that there is a Virginia corporation or a Virginia partnership in the picture, and then says, "And given that, not only is it... is it a Virginia entity, but it's got this close nexus because of... it's operating substantially there, as well. "
David C. Frederick: Well, all of the evidence, Justice Ginsburg, in the record was that EQR was a Delaware limited partnership, where it was registered, composed of a Texas corporation as its general partner, and a limited partner that had two partners that were, themselves, Texas corporations. So, the evidence in the record established that EQR, which was the entity the fourth circuit was alluding to here, was, in fact, a Texas citizen, and its attempt to confuse the record by suggesting that there was a way to look at the citizenship of that entity through its, quote, "very close nexus with the State. " we submit, is also in error.
John Paul Stevens: Am I correct, though, this entity we're talking about is not a party to the case?
David C. Frederick: That's correct.
John Paul Stevens: So--
David C. Frederick: That's correct, Justice Stevens, and that's where we think that the fourth circuit went off. I'd just like to make one more point before saving the remainder of my time for rebuttal, and that is that if the fourth circuit was correct, SWIB is a critical party here, which the respondents never deny. It is the owner of the apartment building. It is a completely proper defendant for the acts of negligence in... and other wrongdoings that they allege. But they never mention that party in their brief. So, if the fourth circuit is correct that Lincoln, the parent, really is nominal under this Court's decisions, its citizenship should be completely disregarded. That was the holding of this Court in Walden versus Skinner in 1879. On the other hand, if a Lincoln affiliate at that stage in the litigation is a proper defendant, but non diverse, the fourth circuit should have dismissed it, under Horn versus Lockhart, which was decided in 1873. If the Court has no further questions, thank you.
John G. Roberts, Jr.: Thank you, Mr. Frederick. Mr. Joseph.
Gregory P. Joseph: Mr. Chief Justice, and may it please the Court-- The judgment of the fourth circuit should be affirmed for two reasons, one of which responds to a question that the Chief Justice has, and that is that Lincoln Property Company was not a real party to the controversy.
Sandra Day O'Connor: Was what?
Gregory P. Joseph: Was not a real party to the controversy.
Ruth Bader Ginsburg: Then why did you name it, in the complaint, as the defendant?
Gregory P. Joseph: Trial counsel named it, because that was the understanding that he had. It turned out, as Lincoln proved on remand, that it had abandoned the apartment management business in 1991. And that's at page 239 of the joint appendix.
Ruth Bader Ginsburg: Then you'll be left without... if you've named the wrong defendant, then you have a suit against no defendant. It seems to me you are automatically dismissed. You didn't substitute another defendant.
Gregory P. Joseph: You're correct, Your Honor, and that's because Lincoln said that it was the manager. Lincoln, in its answer, paragraphs 13, paragraph 36, paragraph 5, said that it was the real party in interest, when, in fact, it was not. And that's what's led to the problem that we find ourselves in, because when you have a non real party to the controversy, jurisdiction is determined by the salient jurisdictional--
Stephen G. Breyer: I've never heard of that.
Sandra Day O'Connor: Well--
Stephen G. Breyer: I thought, if you sue A, and then it turns out A doesn't own the building, well, then you've got to sue B.
Gregory P. Joseph: --Your Honor, that is--
Stephen G. Breyer: And you didn't sue B.
Gregory P. Joseph: --We didn't sue B. We didn't know B existed.
Stephen G. Breyer: Well, that's too bad, that, unfortunately, if you don't know who owns the building, it's going to be hard for you to bring the lawsuit. But we had, I thought, like, pages and pages of discovery rules and... I've never heard, before, of a lawyer who has a... you know, in this kind of situation, can't find out who owns a building there. There are records, there are all kinds of things.
Gregory P. Joseph: Your Honor, Lincoln represented to the public and to the court that it was, in fact, the manager. Discovery was, in fact, served that would have adduced this information. This issue came up in the reply brief, so it's not addressed in our brief, but if any of your clerks would care to look at the fourth circuit's supplemental appendix, it--
Stephen G. Breyer: I've looked through the appendix, actually. I read the joint appendix, insofar as the opinion cited it. And it cited, in the opinion, several... five factors... and I guess there are no others, though you can bring them out if there were... that supported you. And the only two that seemed to say that it had something to do... that seemed to have anything at all to do with suggesting that there was no diversity... was Mr. Fred Chaney, which said that it was a partnership and not a company. I read that. That didn't seem to me to be what he said. And then somebody called Mr. LeBeau, who said that Franzen is a senior vice president and... a Virginia resident... and partner in Lincoln Property. So, I looked up that, and it was on, like, page 273 and, I think, 173 there. And they asked Mr. LeBeau, and he says, "Lincoln operates through many different structures, and I don't know what they were using here. " Am I right--
Gregory P. Joseph: --Your Honor--
Stephen G. Breyer: --or did I misread it?
Gregory P. Joseph: --you read that absolutely correctly. There--
Stephen G. Breyer: All right. So--
Gregory P. Joseph: --are other--
Stephen G. Breyer: --what is the evidence?
Gregory P. Joseph: --There are... there is other evidence on that issue, which I believe is a distinct issue, but let me address that issue. In lawyer prepared documents that were submitted specifically to rule 26(a)(1) disclosures and the... and the supplemental interrogatory answers, which we've cited in our brief, it was lawyers that identified Mr. Franzen as a senior vice president and partner of Lincoln Property Company, raising an issue--
Stephen G. Breyer: Where is it in the appendix? It said that he... you sue person X, and I take it the reason that you won this case in the fourth circuit... which was surprising to me... was that a person called Mr. Franzen, who is a resident of Virginia, was a partner of the defendant. Now, I would like... and, indeed, it was a partnership of which he was a partner. So, if a Virginia resident is a partner of the defendant, which is a partnership, then maybe you were right. So, I'm interested in What is the evidence that Mr. Franzen was a partner of the defendant, which is a partnership?
Gregory P. Joseph: --On page 179 of the joint appendix, Your Honor, in Lincoln's supplemental answers to interrogatories, Mr. Franzen is identified in this affirmation as a senior vice president and partner of Lincoln Property Company. As I said, there are two issues. What is Lincoln's characterization? On the next page, page 181, in the supplemental initial disclosures, Mr. Franzen is again, in the middle of the page, identified as a partner of Lincoln Property Company.
Stephen G. Breyer: What page--
Gregory P. Joseph: I'm sorry, that--
Stephen G. Breyer: --is that? Is that a--
Gregory P. Joseph: --that was joint appendix, page 181.
Stephen G. Breyer: --Well, that's better than what is in the opinion. What is it? 181.
Gregory P. Joseph: 181, Your Honor. The prior one was 179. There was--
Ruth Bader Ginsburg: And how about joint appendix 239 and 275, both of which say that Franzen was not a partner in any entity responsible for managing the apartments in question?
Gregory P. Joseph: --Your Honor, that evidence was also in the record. The fourth circuit was not comfortable that Mr. Franzen was being entirely candid by not identifying which partnerships, in fact, he was involved in. And I would note, Your Honor, that this paragraph does not identify any entity that actually managed the apartment building.
Sandra Day O'Connor: --Well, Mr. Joseph, I--
Gregory P. Joseph: Yes, Your Honor.
Sandra Day O'Connor: --I thought we had to decide whether an unnamed private party should be considered for jurisdictional purposes.
Gregory P. Joseph: Correct.
Sandra Day O'Connor: And do you have any case supporting that proposition?
Gregory P. Joseph: Yes, Your Honor. I'd cite two cases, in particular, for a real party to the controversy defendant, where his citizenship is disregarded, even though he's named Barney versus City of Baltimore, 73 U.S. 580, and Little against Giles, 118 U.S. 596.
David H. Souter: But the... it sounds to me... if I understood your answer correctly, you're talking about cases in which the named party citizenship is disregarded.
Gregory P. Joseph: Correct, Your Honor.
David H. Souter: Where the question is, Should an unnamed party citizenship "be" regarded?
Gregory P. Joseph: Absolutely, Your Honor. And that is the issue that we find in the fourth circuit. The fourth circuit found that Lincoln Property Company was a nominal defendant.
Ruth Bader Ginsburg: Then there's no defendant.
Gregory P. Joseph: Your Honor, they defended the case. And we'd submit that, on the basis of Barney and Little, that what one does... on the basis of the State Highway Commission case, when you have someone who is serving as a surrogate for another, you look to the jurisdictional characteristics of the other; otherwise, he can, by coming in to defend, obtain a Federal forum to which he is otherwise not entitled.
David H. Souter: Yeah, but he didn't come in to defend; you pulled him in to defend.
Gregory P. Joseph: It--
David H. Souter: And the problem that I have with your position is, I don't know of anything in the record that indicates that he wasn't ready to defend, that he wouldn't have... or it wasn't ready to defend, that it wouldn't have paid the judgment, that you could have... could not have gotten, from the party you named, all the relief that you were asking for.
Gregory P. Joseph: --Your Honor, it was definitely a party to the controversy. We believe that the point of the "real party to the controversy" doctrine is that every party doesn't fall in that category, and that is what the focus--
David H. Souter: Okay. But so far as the fourth circuit... tell me if I'm wrong here... it sounds to me that the fourth circuit took the following position, that for purposes of determining diversity, it is not enough to name a principal who may be liable for the acts of subsidiaries, without naming the subsidiary, or, if you name a... I'm mixing up principal and corporation--
Gregory P. Joseph: --Understood.
David H. Souter: --principal and... corporate parent and subsidiary, or principal and business agent. And I don't know of any rule to the effect that, for diversity purposes, a plaintiff simply cannot choose to sue the parent, or to sue the principal.
Gregory P. Joseph: Your Honor, the facts, as you've stated them, I believe, are not the facts in this record.
David H. Souter: Okay. Where would I be wrong?
Gregory P. Joseph: And let me explain. It's certainly true that Lincoln identifies, at page 96 of the cert petition appendix, a chart of entities that are salient. The most notable omission from the chart is the relationship of any of those entities to Lincoln. There is no evidence as to what... how attenuated that was or what the relationship is, what indemnities existed, or whether Lincoln actually had an interest in this outcome. They now rely on an agency theory. That isn't how the case was defended.
Ruth Bader Ginsburg: But you named Lincoln as the defendant. And I'm looking at your second amended complaint, which says, "Lincoln", on information and belief, "is a corporation with its headquarters in Dallas, and it is the developer and manager of the property. " That's what you alleged in your complaint. You allege that Lincoln was the manager... Lincoln, whose Texas corporation was the manager of the property in question. Now, would you... you're saying that that was wrong, and you should have sued somebody else, and the Court should cure that for you? That's... it's really bizarre.
Gregory P. Joseph: Well, let me try to make it less bizarre, Your Honor. What we're saying is, for example, if I had a dispute with John Smith, the son, who's not diverse, but I accidentally sue John Smith, the father, who is diverse, and he comes in... he removes, and he comes in to defend, on the merits, that he is not a real party to that controversy, and that his citizenship, under the opinions of this Court, would be measured by that of the son to determine whether or not a Federal forum is appropriate--
Antonin Scalia: He's a real party if you sued him.
Gregory P. Joseph: --Your Honor--
Antonin Scalia: Just because you're going to lose doesn't mean that he's not a real party.
Gregory P. Joseph: --It's one thing--
Antonin Scalia: It seems to me anybody you sue is a real party.
Gregory P. Joseph: --Your Honor, that cannot be the case, or the "real party to the controversy" case means that every defendant is a real party. And it's true, in this sense, that--
Ruth Bader Ginsburg: But they... let me stop you on that 17, and it's talking about plaintiffs, that suits have to be brought in the name of the real party so that the defendant isn't in a situation where he's sued one day by plaintiff A, and is not home free when plaintiff B comes in with the identical complaint. So, it was originally designed with, Who is the proper party, the assignee or the assignor? That's what real party... that's what the concept is familiarly about. Who is the proper plaintiff, not defendant?
Gregory P. Joseph: --Your Honor, it's certainly true that rule 17 only deals with plaintiffs. But in the cases we've cited, including two I just cited today, it applies to defendants, as well, because rule 17 doesn't confine the limits. In Navarro, the Court said that it articulates the same principles, but it's not completely congruent with the "real party to the controversy" test.
Ruth Bader Ginsburg: Rule 17 is about joinder of parties; it's not about jurisdiction.
Gregory P. Joseph: Exactly right. And we're talking about the jurisdiction of the court under the "real party to the controversy" test.
Ruth Bader Ginsburg: So, that's... it's something different. It's a... it's a whole other animal, because "real party in interest", as used in the Federal rules, is a device... is a joinder device, is in the joinder rules. Now you're saying, "Ah, but there's some other real party concept out there that has to do with jurisdiction. "
Gregory P. Joseph: Yes, Your Honor. And I believe the Court's opinion, in Carden, identified "real party to the controversy" doctrine in a recent example. I believe it was mentioned again in the Grupo Dataflux opinion. The concept is that the real parties to the controversy must be before the court. And to respond to Justice Scalia's--
Ruth Bader Ginsburg: I thought Carden was about In a partnership, does every partner's citizenship count?
Gregory P. Joseph: --Correct. And in... it identified--
Ruth Bader Ginsburg: There wasn't any question that... that it was the right or the... that the defendant was a wrong defendant or that--
Gregory P. Joseph: --The language I'm referring to, in Carden, was in distinguishing the dissenting opinion, in saying that if, in fact, the question were, Which of the parties before the court should be considered, for jurisdictional purposes? it would be the real parties to the controversy.
Stephen G. Breyer: But to get the real parties before the court, you have to sue them.
Gregory P. Joseph: That's correct.
Stephen G. Breyer: And, apparently, you didn't sue the right people until you replied to me. Then I took your argument, because it seemed like seven arguments, mixed up, and I took that argument to be the following. I'm... I, the plaintiff, sued a defendant, who is called the Lincoln Property Company. Now, I grant you, there is some evidence that that defendant, the one I sued, is a Texas corporation. One, they showed us the certificate of incorporation, or they got a sworn statement. Two, in my complaint, I said that's what he was. However, there is some evidence the other way. On page 179 and 181, we have a person named Mr. Franzen who says, "I am a senior president, vice president, partner for defendant Lincoln Property Company. " in which case, if that's your argument, you're telling us... is that your argument, that there is some evidence the real defendant, whom I sued, is not a corporation, despite the apparent evidence to the contrary?
Gregory P. Joseph: Your Honor--
Stephen G. Breyer: Rather, it is a partner, and Mr. Franzen is a partner in it. Is that your argument?
Gregory P. Joseph: --We did argue, and we do argue, that the fourth circuit could reasonably conclude, on burden of proof grounds, that it was not satisfied that the Texas corporation was a corporate entity. But the argument that I've been using--
Stephen G. Breyer: Do you want to make that argument here, or are you going to give up on that argument?
Gregory P. Joseph: --Your Honor, we're not abandoning the argument, only because if you look at the corporate entity, itself, from the joint appendix, 243, it began as Lincoln Property number one. If we then look at the yellow brief, in the addendum, we have thousands of Lincoln entities. We have no doubt there is a corporation that is a Texas entity. Now, our argument today is that that entity could not step in the shoes of another potentially non diverse entity without at least identifying who the... what the jurisdictional characteristics of that entity were. Agency was not argued. Agency was not argued below. Lincoln said it was the manager. The disparate court found, in three opinions, Lincoln was the manager. The plaintiffs thought they were suing the entity managing the premises. Lincoln was not that entity. It had abandoned that business.
Antonin Scalia: Well, if they said they were, then it seems to me... why don't you just hold them to it?
Gregory P. Joseph: Your Honor, it was not the plaintiff's choice.
Antonin Scalia: I mean, it seems very odd that they... they say, "We were", and you say, "Oh, no, you weren't. " [Laughter]
Gregory P. Joseph: Your Honor--
Antonin Scalia: "We shouldn't have sued you". Why don't you just take them at their word and sue them?
Gregory P. Joseph: --There were significant tactical advantages to Lincoln, whatever its relationship with these entities, in being in Federal court. The plaintiff preferred a State court venue where there was no Daubert and there was no summary judgment permissible on the basis of affidavits and deposition testimony.
Sandra Day O'Connor: But it isn't up to the court of appeals to make some kind of roving inquiry of who would have been a better defendant. It just seems to me the fourth circuit rule is totally unworkable and unprecedented. I don't see how you can possibly overcome that, because the plaintiff is the master of its complaint, and it can decide who to sue. And Lincoln was sued as a corporation, and I don't see what business it is of a court to say, "Oh, it should have been somebody else. "
Gregory P. Joseph: Let me attempt to articulate a proposition, Your Honor, and that is that when jurisdiction is challenged, the party asserting jurisdiction, seeking the Federal forum, has to defend it by proving diversity of citizenship, and that means when its "real party to the controversy" status is challenged, it has to adduce sufficient evidence that it is, indeed, the real party to the controversy.
Sandra Day O'Connor: Well, you can move, as a party to the case, to dismiss somebody who's sued for some reason, but that isn't what happened here.
Gregory P. Joseph: It is not what happened here. And I would submit to you it is not what happened here, because of a lack of candor on the part of the defendant. Ordinarily, one would expect the defendant to say, "Not me". In fact, this defendant proceeded to litigate--
Antonin Scalia: Well, what if they did? Suppose they did say, "Not me", and you proceeded with your lawsuit.
Gregory P. Joseph: --They'd--
Antonin Scalia: Okay? What would happen?
Gregory P. Joseph: --Your--
Antonin Scalia: They would win the judgment. Would they be the real party in that controversy?
Gregory P. Joseph: --And that--
Antonin Scalia: Of course they would be. Because you sued them. Even if they're innocent... are you saying all innocent parties are not parties to the controversy?
Gregory P. Joseph: --By no means--
Antonin Scalia: I don't think so.
Gregory P. Joseph: --Your Honor. And that was... that was a part of your first question, which I want to respond to. Anybody who is a non real party to the controversy finds jurisdiction in the Federal court to be able to establish that it is not the party. But when it defends, by standing in the shoes as a surrogate for another in order to obtain a Federal forum, the jurisdictional characteristics of that party are not germane. It is the jurisdictional characteristics of the party in whose shoes it stands.
Ruth Bader Ginsburg: --But we don't know--
Gregory P. Joseph: That is--
Ruth Bader Ginsburg: --who that party is. Let's go back to your... when you started this case, you said that you would, on discovery... this is what you said in... at the time of your initial complaint... determine if there is an additional defendant, or defendant, who should be named as parties. What discovery did you pursue to find out if there was an additional defendant, or defendants, who should be named as parties?
Gregory P. Joseph: --Interrogatory number 3 in the fourth circuit supplemental appendix, at page 35, inquires about any person, which is defined to include any corporation affiliate, that has any knowledge of the tenancy of the plaintiffs. The objections are not in the record. Again, this issue came up in the yellow brief, but they did not reply to that.
Antonin Scalia: Has any knowledge of--
Gregory P. Joseph: Documents--
Antonin Scalia: --the what of--
Gregory P. Joseph: --Of the tenancy of the--
Antonin Scalia: --Oh.
Gregory P. Joseph: --lease relationship of the Roches in the Westfield Village Apartment--
John Paul Stevens: Mr. Joseph, can I ask you to go back to the beginning for a second?
Gregory P. Joseph: --Yes, sir.
John Paul Stevens: They filed a reply brief. There are a lot of disputes about the facts. Do you concede that the Lincoln Property Company that you sued is a Texas corporation?
Gregory P. Joseph: Your Honor, we acknowledge there is a Texas corporation. We sued the Texas--
John Paul Stevens: Do you acknowledge that the corporation that you sued, Lincoln Property Company, is a Texas corporation?
Gregory P. Joseph: --Your Honor, we do not, in the sense that we accept the fourth circuit's determination that the burden of proof to clarify that entity's status, and the germane entity status--
John Paul Stevens: I understood them to be arguing, in essence, that there's some other entity that really is the real party in interest.
Gregory P. Joseph: --That is correct, Your Honor.
John Paul Stevens: But you dispute, as a matter of fact, that Lincoln Property Company is a Texas corporation?
Gregory P. Joseph: Your Honor, what we say is that the fourth circuit found that there was insufficient--
John Paul Stevens: I'm asking you a--
Gregory P. Joseph: --proof of that point.
John Paul Stevens: --very simple "yes" or "no" question.
Gregory P. Joseph: Your Honor, we do not... we do not walk away from the fourth circuit's conclusion, so we... we know there is a Texas corporation. We don't know that that is--
John Paul Stevens: Is this corporation a Texas corporation? The one you sued.
Gregory P. Joseph: --We so alleged, and they said yes. So--
John Paul Stevens: So, you say yes, it is.
Gregory P. Joseph: --It is. But whether or not that is the entity, we can't be sure of, because--
Stephen G. Breyer: No, I'd like the... these are very expensive, this litigation. You're all the way to the Supreme Court. It's costing people a lot of money. And if there is a legal issue here, I'd like to find out what it is. I have exactly the same question Justice Stevens had, which is where I started. Do you agree that the company you sued, called Lincoln Property, is a Texas corporation, yes or no?
Gregory P. Joseph: --Yes, Your Honor, we'll--
Stephen G. Breyer: All right.
Gregory P. Joseph: --acknowledge that--
Stephen G. Breyer: Then that's out... fine, that's out of the case. The next question is... of course you could sue a real company, called Lincoln Property or Jolly Fisherman, and it could turn out that that real company is a front, that it has no real existence, its... all its papers and everything to do with it is signed by a totally separate corporation. Are you saying that's what happened here? And if that's what happened here, which is the real corporation and people in interest?
Gregory P. Joseph: --It is... the burden of proof failure that the fourth circuit found was that we could not--
Stephen G. Breyer: I'm not talking about burden of proof failure.
Gregory P. Joseph: --We don't--
Stephen G. Breyer: I'm asking you, Who is the real corporation or person in interest that Lincoln Property is a kind of sham or front for?
Gregory P. Joseph: --We do not have the answer to that question. And that was the fourth circuit's conclusion. We know that EQR is a part of that. And that's why... they put in an affidavit that said that EQR was the only affiliate of Lincoln involved in the management--
Stephen G. Breyer: Okay. Then you think--
Gregory P. Joseph: --and that's why we--
Stephen G. Breyer: --I'm getting there. I'm not arguing with you. I'm getting there. Then you think that whoever it is that they are the front for has... is a Virginia resident. Is that what you think?
Gregory P. Joseph: --What we think, Your Honor, is that they did not prove that that was not the case, and the burden of proof to sustain jurisdiction was theirs.
Stephen G. Breyer: Might be a Virginia resident.
Gregory P. Joseph: Correct. We don't know--
Stephen G. Breyer: Might be.
Gregory P. Joseph: --who it is.
Stephen G. Breyer: You think there is a real party there that might be a Virginia resident. And do you have any idea whatsoever of what that real party is called?
Gregory P. Joseph: We do not, Your Honor.
Stephen G. Breyer: And what's the evidence that there is a Virginia resident, in there?
Gregory P. Joseph: That is the burden of proof failure that the fourth circuit found. But the Real Estate Roundtable brief, at page 11, identifies the fact that it's very common to have a special purpose entity that is property specific, which gives further rise to that inference. But it is a failure of a burden of proof that was ultimately found by the fourth circuit. And because of the failure of the burden of proof, we're not in a position to identify the party. Had--
David H. Souter: But the failure of the burden of proof is apparently a function of the fourth circuit's assumption that if you sue the parent, you have a duty to negate the possibility of suing any subsidiary; or if you sue the principal, you have an obligation to negate the possibility of suing any agent. And I don't see where that comes, except out of the sky somewhere.
Gregory P. Joseph: --Justice Souter, I believe, in fairness to the fourth circuit, on page 16(a) of the petition appendix, they said that they found Lincoln to be a nominal defendant, not a real party to the controversy. In that case, the relevance of the subsidiary or other entity was to determine the jurisdictional characteristics. And that is the reason why the fourth circuit found a failure of the burden of proof, because they could not identify, at the time of that hearing, who was the appropriate subsidiary and what the jurisdictional characteristics were.
David H. Souter: So, everything turned on the nominal party finding.
Gregory P. Joseph: Yes, Your Honor.
David H. Souter: On the nominal party assumption.
Gregory P. Joseph: Correct. There's no dispute that if Lincoln were a real party to the controversy, they don't have to join every other real party to the controversy.
David H. Souter: But if the fourth circuit is wrong on nominal party, that's the end of the case for your side.
Gregory P. Joseph: Not quite, Your Honor, because there's still the burden of proof issue.
David H. Souter: No, but the burden of proof issue, as you've just answered my question, does not arise until the fourth circuit finds that Lincoln is a nominal party. And if, in fact, that conclusion is incorrect, then there's no burden of proof issue that has... or no burden of proof that has not been satisfied.
Gregory P. Joseph: That is correct only if Your Honor makes that determination based on matters that were before the fourth circuit. There are a series of affidavits they rely on that were submitted after the fourth circuit's determination which may affect the determination as to whether or not Lincoln is a real party to the controversy. Specifically, in the blue brief, in footnote 9, and in the yellow brief, in footnote 15, they've adduced additional evidence. The fourth circuit was ruling at a point in time as to what the burden of proof was.
Ruth Bader Ginsburg: Mr. Joseph, do I take it that the essence of your position is that a removing defendant, if that removing party is a corporation, must disclose all affiliates that may have been involved in the... in the occurrence that the plaintiff might have, but failed, to name as a defendant, that a defendant... although, on the surface, there's complete diversity, a defendant corporation must, in order to remove, identify all subsidiaries and affiliates who might have been sued, as well?
Gregory P. Joseph: No, Your Honor, that's not our position. And the reason that's not our position is that, at the time of removal, every defendant that is, on the face of the complaint, diverse has the ability to remove in order to defend on the grounds that it is innocent... the innocence grounds. But if it then steps, instead, to defend the merits on behalf of another in order to invoke a Federal forum... instead of saying, "Not me", which it could have done, but did not do... had it said, "Not me", then the plaintiff would have known that it should be looking at other entities. In fact, it said nothing of the sort.
Ruth Bader Ginsburg: But defendant never took the position, "Not me".
Gregory P. Joseph: That is the--
Ruth Bader Ginsburg: Defendant said--
Gregory P. Joseph: --entire issue.
Ruth Bader Ginsburg: "# Yes, we are the responsible party. "
Gregory P. Joseph: Your Honor, that is correct. And they clearly were a party to the controversy. But if they were not the real party to the controversy, they managed, perhaps, to acquire a Federal forum by virtue of stepping into the shoes of the subsidiaries. And that is the argument, that if they are not the real party to the controversy because they're litigating the merits on behalf of another, it's the jurisdictional characteristics of the other that are germane, and that's the burden of proof failure. The "real party to the controversy" doctrine is not a new doctrine to this Court. It goes back to at least 1809, Brown against Strode. I mean, the... it is a fundamental doctrine. And as Justice Ginsburg pointed out, it goes back as far, perhaps, as 1789, to the assignee clause in the Judiciary Act, in section--
Ruth Bader Ginsburg: Yes, but I also--
John Paul Stevens: May I ask--
Ruth Bader Ginsburg: --pointed out it's--
John Paul Stevens: --this question? Did you engage in discovery trying to determine who the real party in interest was?
Gregory P. Joseph: --Trial... I wasn't trial counsel, Your Honor. Trial counsel did, in the fourth circuit supplemental appendix, at pages 35 to 38, make inquiries.
John Paul Stevens: Well, did he... did he do a thorough job of trying to find out who the real party in interest--
Gregory P. Joseph: No, and... they did not... and I--
John Paul Stevens: --Wouldn't it be his burden, if he thought it was the wrong person?
Gregory P. Joseph: --Your Honor, he didn't think it was the wrong person. He was being told it was the right person, and shouldn't be faulted for lack of diligence in accepting the representations that they had the right person.
John Paul Stevens: Yeah, but if you accept the representation, then they sued the right people.
Gregory P. Joseph: But, Your Honor, it only turned out at the end that, in fact, that was not correct. And these matters snuck in through discovery, in the course of--
John Paul Stevens: It would seem to me--
Gregory P. Joseph: --discovery that was a merits discovery.
John Paul Stevens: --if there was a dispute about this, it ought to... there ought to have been extensive discovery before you got to the court of appeals.
Gregory P. Joseph: Your Honor, there was... there were discovery requests served. There was not discovery forthcoming on the issue of affiliates.
John G. Roberts, Jr.: Well, you had no... I mean, you had no real reason to do it. You had somebody there who accepted responsibility, in the sense that they were willing to defend on the merits, right?
Gregory P. Joseph: That's correct, Mr. Chief Justice, which is the reason--
John G. Roberts, Jr.: And it's only because you lost that you now question whether or not they should have accepted... you're saying they shouldn't have accepted responsibility, and shouldn't have defended on the merits.
Gregory P. Joseph: --There is no doubt, Your Honor, this is a Hail Mary pass, because the court had made clear what its decision was going to be. But Hail Mary passes connect. And the question is whether or not a real party to the controversy was, in fact, litigating. And we believe that it was not. And that... we basically come to the argument that limited jurisdiction means the limits must be respected. "Real party to the controversy" doctrine is an established limit. There are federalism issues involved, and we submit that the fourth circuit's judgments should be affirmed, because we did not have the real party to the controversy. Thank you very much, Your Honors.
John G. Roberts, Jr.: Thank you, Mr. Joseph. Mr. Frederick, you have nine minutes remaining.
David C. Frederick: I would waive, but for the clarification of two points in the record. Number one, we take umbrage at being accused of a lack of candor in this Court. Paragraph 22 of their complaint says, and I'll quote, "All the defendants, acting through Lincoln and/or their obligations as owners of the property through the lease and acting by and through their agents, were responsible for one or more acts of common law and/or statutory negligent conduct with respect to Roche's apartment, including, but not limited to. " a long laundry list. When the parent is sued for the acts of its agents, and the parent comes forward and says, "We will accept the responsibility for our agents. " there's no cause to be accused of a lack of candor simply because there's no effort later to identify who those agents are.
Stephen G. Breyer: But I guess what he's saying... I'm trying to put the... as good a light on it as I can... it's a... that if, in fact... if a big real estate developer, which is a corporation... what they do is, they organize a lot of deals, and their deals would take the form of hundreds and hundreds of limited partnerships, which are owned buildings in various States. And I think he's saying, "Well, for diversity purposes, we should consider the citizenship of the parent corporation to be the citizenship of the limited partnership that happens to have control of the building that we're complaining about. "
David C. Frederick: And Lincoln had control. It was acting through agents. That's undisputed. But the lease says Lincoln Property Company is the party, as agent, for the owner, SWIB. Lincoln Property Company set the policies for the mold. Lincoln Property Company hired Mr. Roche as an employee. Lincoln Property Company directed the actions of all of the people involved in this. And so, there's not... there's not any basis on which Lincoln Property could come... Company could say, "We are not responsible". And when this was--
Stephen G. Breyer: No, he thinks--
David C. Frederick: --put to us--
Stephen G. Breyer: --you are responsible, but he thinks you ought to have the citizenship of the intermediate entities that own, or manage directly, the building.
David C. Frederick: --There would be no authority from this Court to so hold. And there... the interrogatory that he points to, interrogatory number 3, reads as follows, "Identify every person, other than your attorneys, who is aware of the facts and circumstances surrounding Mr. Roche's lease at Westfield Village Apartments and repeat in detail the substance of such person's knowledge. " Now, from that interrogatory, we are supposed to infer that there are... a question about the citizenship of the affiliated entities through which Lincoln is operating. We put forward all of the names of the people that we could identify who had some knowledge about this. But I would submit to you that a response, as he is suggesting here in this Court, is not a reasonable one. Finally, with respect to Mr. Franzen, the fact that his title may say "partner" surely cannot transform the corporation documents that say that Lincoln Property Company is a corporation in the State of Texas. Thank you.
John G. Roberts, Jr.: Thank you, Mr. Frederick. The case is submitted.